Citation Nr: 1310377	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-27 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1953 to January 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Manchester, New Hampshire Regional Office (RO).  

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing has been associated with the claims folder.

In October 2012, the Board issued a decision remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development and consideration.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The Board has reviewed this file in addressing the Veteran's remaining claim below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no competent or credible evidence that the Veteran's current back conditions are related to his active service. 



CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2006, April 2007 and December 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his remaining claim on appeal.  Further, the Veteran requested and testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the claims folder.  

As noted above, this case was remanded in October 2012 so that the Veteran could undergo a VA examination in connection with his claim and to obtain any unassociated VA treatment records dated since September 2011.  In reviewing the claims folder, it is apparent that this directive has been accomplished.  In November 2012, the Veteran underwent a VA examination that addressed the Board's specific questions.  Additionally, the Board notes that VA treatment records dated through November 2012 have been associated with the Veteran's virtual claims file.  (The Veteran's representative's March 2013 Post-Remand Brief, that references an absence in the file of VA treatment records mentioned in the February 2013 supplemental statement did not account for the Veteran's electronic/virtual file.)  The Board thus finds substantial compliance with its October 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet App 268 (1998).  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

In this case, the Veteran seeks service connection for a back condition that he asserts is due to his military service.  Specifically, the Veteran claims that he jumped into a foxhole while in Korea and noted a sudden onset of back pain.  He says that he had to be helped out of the foxhole and suffered from intermittent back spasms while in service, and has suffered from back problems ever since.  For the reasons that follow, his claim is denied. 

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).
App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

First, the Board acknowledges that the Veteran currently suffers from a back condition.  The Veteran underwent a VA examination in November 2012, at which time the examiner diagnosed the Veteran as having degenerative disc disease (DDD) and left lumbar radiculopathy.  Both private and VA treatment records similarly show that the Veteran suffers from these disorders. 

Next, the Board finds that the Veteran complained of back pain during his active service.  The Veteran's service treatment records show that in December 1953 he received a diagnosis of back strain.  There is thus evidence of an in-service incurrence of a back condition.  

The Veteran's claim fails, however, because the evidence does not show that his currently diagnosed back conditions may be related directly to his active service, including the in-service notation of a back strain.  

Private treatment records from Dr. Lafleur, dated from April 1991 to October 2006, show the Veteran was initially diagnosed with DDD in November 1992, approximately 37 years after the Veteran's separation from service.  However, at no point does Dr. Lafleur attribute the Veteran's back condition to his military service.  Similarly, VA treatment records dated through November 2012 note the Veteran's complaints of and treatment for his back conditions, but none of his treating physicians rendered an etiological opinion specifically attributing his currently diagnosed conditions to his military service.  

In the November 2012 VA examination report, the examiner concluded that the Veteran's current back condition is not related to his in-service back strain.  He noted that in service, the Veteran sought treatment for a back strain in 1953, but this injury improved and the Veteran was able to return to duty.  Additionally, there were no further indications of a back condition when he separated in 1955.  The examiner also stated there was no indication of a significant back disorder in 1955, when the Veteran underwent a VA examination following service.  The examiner stated that DDD can follow trauma, but had the Veteran's in-service injury been traumatic, it would generally be expected that there would be significant trauma to the degree of causing more chronic pain initially or a history of repetitive traumatic stresses or strains.  In fact, the examiner noted the Veteran was diagnosed with DDD later in life, a disorder which is generally the result of natural aging process and wear and tear on the spinal structures over a period of years.  The examiner concluded that this is mostly likely the etiology of the Veteran's current DDD.  The examiner also points to the fact that had the Veteran's current condition been caused by events in the 1950s, more significant symptoms and findings would likely have been found either in service or shortly thereafter.  However, the evidence of record shows only mild intermittent symptoms with normal back exams in service and shortly after.  

Based on the findings of the November 2012 VA examiner, the Board finds that the preponderance of the evidence is against a medical nexus (i.e., link) between the Veteran's back condition and his military service, such that service connection may be established.  

The Board notes that the only evidence in support of the Veteran's claim is his own substantiated beliefs that his back condition is due to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  

The Board acknowledges the Veteran is competent to report back pain, as he testified to in his September 2012 videoconference hearing.  However, his statements regarding whether his DDD or left side radiculopathy of the lumbar spine are the result of his military service ultimately involves a medical, not lay, determination, thus rendering his opinion less probative than the opinion of the November 2012 VA medical examiner that was charged with making this necessary determination.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is simply no competent evidence of a nexus between the Veteran's currently diagnosed back conditions and his active service.  The Veteran's VA treatment providers have not found that there is a causal link between his disorder and his active service.  To the extent that the Veteran contends that such a link exists, the Board again finds that he is not competent to do so.  

The Board also notes the Veteran does not meet the criteria for service connection based on a continuity of symptomatology analysis because his DDD manifested in 1992, many years after discharge.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.307, 3.309.  

In summary, the Board finds that the evidence does not indicate that the Veteran's current DDD and left side radiculopathy of the lumbar spine are directly related to his active service.  Accordingly, the Board concludes that the criteria for service connection have not been met with respect to the Veteran's claim for service connection for a back condition.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  



ORDER

Service connection for a back condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


